1                                      UNITED STATES DISTRICT COURT

2                                          DISTRICT OF NEVADA

3                                                     ***
      TONEY ANTHONEY WHITE,
4
                          Plaintiff,
5                                                        2:16-cv-00734-RFB-VCF
      vs.                                                ORDER
6     COUNTY OF CLARK NEVADA, et al.,
7                          Defendants.
8

9
            TO:    DELENE FENNELL, NEVADA DEPARTMENT OF CORRECTIONS; and
10
            TO:    WARDEN OF HIGH DESERT STATE PRISON, INDIAN SPRINGS, NEVADA
11                 UNITED STATES MARSHAL FOR THE DISTRICT OF NEVADA AND ANY OTHER
                   UNITED STATES MARSHAL
12

13
            THE COURT HEREBY FINDS that Toney Anthoney White, Inmate No. 1214172, is presently
14
     in custody of High Desert State Prison, 22010 Cold Creek Road, Indian Springs, Nevada.
15
            IT IS HEREBY ORDERED that the Warden of High Desert State Prison, or his designee, shall
16
     transport and produce Toney Anthoney White, Inmate No. 1214172, to the Lloyd D. George United
17
     States Courthouse, 333 Las Vegas Boulevard, South, in Las Vegas, Nevada, on September 23, 2019, at
18
     the hour of 1:00 p.m., in LV Courtroom 3D, to attend a hearing in the instant matter, and arrange for
19
     his appearance on said date as may be ordered and directed by the Court entitled above, until the said,
20
     Toney Anthoney White, Inmate No. 1214172, is released and discharged by the said Court; and that the
21
     said Toney Anthoney White, Inmate No. 1214172, shall thereafter be returned to the custody of the
22
     Warden of High Desert State Prison, under safe and secure conduct.
23                      20th
           DATED this ______ day of August, 2019.
24                                                             _________________________
                                                               CAM FERENBACH
25                                                             UNITED STATES MAGISTRATE JUDGE
